El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Nuevamente nos enfrentamos al reclamo de un ciudadano por obtener información celosamente custodiada por el Estado bajo el manto de la confidencialidad. En esta ocasión un poli-cía cuestiona una decisión de la Junta de Apelaciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.), porque se le negó acceso al documento que dio lugar a su expulsión de la uniformada. Revocamos la decisión del tribunal de instancia y devolvemos el caso a J.A.S.A.P. para que le permita al recurrente acceso al documento en cuestión y continúe con los procedimientos de rigor.
1 — 1
El recurrente, Sr, Sol Luis López Vives, fue admitido a la Policía de Puerto Rico el 25 de febrero de 1983 en calidad de Guardia-Cadete, (1) Durante el período probatorio correspon-diente de dos (2) años el cadete se desempeñó como agente en-cubierto adscrito a la División de Control del Vicio de San Juan. (2) El 11 de julio de 1984, a base de un “informe con-fidencial”, el entonces Superintendente Jorge L. Collazo To*224rres lo separó del cuerpo policíaco “debido a sus hábitos, con-fiabilidad y actitudes”.
De la referida decisión el cadete instó recurso de apela-ción ante J.A.S.A.P. al amparo de la Sec. 7.14 de la Ley de Personal del Servicio Público, Ley Núm. 5 de 14 de octubre de 1985 (3 L.P.R.A. see. 1394), (3) y de la Ley de la Policia(4) *225así como su Reglamento de Personal. (5) Mediante resolución J.A.S.A.P. confirmó la actuación del Superintendente. Al to-mar su determinación J.A.S.A.P. tuvo ante sí el “informe con-fidencial” preparado por la Policía, pero le denegó al señor López .acceso a la comunicación porque su “confidencialidad estaba ampliamente justificada”.
El señor López Vives presentó ante el Tribunal Superior, Sala de Guayama, una solicitud para revisar la determinación de J.A.S.A.P. Alegó básicamente que ésta erró al tomar su de-cisión a base de un informe confidencial sin dar al recurrente la oportunidad de conocer la identidad de la persona que prac-ticó la investigación y el contenido del escrito para poder re-futarlo. El tribunal de instancia dictó una orden requiriéndole a la parte recurrida que radicara en sobre sellado las evalua-ciones que sirvieron de base para la separación del recurrente. Civil Núm. CS-85-408, Orden de 10 de abril de 1985. El 10 de mayo de 1985 el tribunal a quo dictó sentencia confirmando a J.A.S.A.P. y le negó al señor López acceso a la comunicación.
De esta determinación el señor López Vives recurrió ante nos para reclamar que la decisión de J.A.S.A.P. que le denegó acceso al informe le impide ejercer los derechos garantizados por la Ley de Personal y la Ley de la Policía, y que viola su derecho al debido proceso de ley. En vista de que el recurso *226plantea una cuestión novel e importante para el interes pu-blico, el 3 de julio de 1985 expedimos el auto.
f-H HH
Inspirada en la Declaración Universal de los Derechos del Hombre, la Constitución del Estado Libre Asociado de Puerto Rico tiene un origen y un historial distinto a la Constitución de Estados Unidos de América. El ánimo reformista de “la generación del cuarenta” y la vocación liberal de los miembros de la Constituyente, caracterizaron los criterios de selección de las libertades consignadas y exigibles. Sus partes expositivas constituyen también una declaración de aspiraciones y propósitos individuales y colectivos. Con la profusa experiencia constitucional de Estados Unidos hemos construido las protecciones mínimas de los derechos fundamentales. Sin embargo, con nuestra Carta de Derechos podemos ir más lejos en la defensa de los derechos humanos. Véase J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. Universitaria, 1980, Yol. III, págs. 169-170. (6) Nuestra *227Constitución reconoce y concede unos derechos fundamentales con una visión más abarcadora y protectora que la Constitu-ción de Estados Unidos. Al interpretar sus contornos, debe-mos garantizar su vigorosidad y relevancia a los problemas socioeconómicos y políticos de nuestro tiempo. Con este marco conceptual nos ha correspondido la delicada tarea de estable-cer el balance entre los intereses del ciudadano en tener acceso a los documentos públicos y los del Estado de evitar divulga-ción a destiempo que perjudique investigación de importancia o revele secretos de estado.
La clara tendencia a favor de la divulgación de información pública expresada por este Tribunal en Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959), y seguida en Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960), culminó con nuestros pronunciamientos en Soto v. Srio. de Justicia, 112 D.P.R. 477, 485 (1982), que impartieron una dimensión amplia y robusta a la «libertad de expresión consagrada en nuestra Carta de Derechos.
El ideal de una verdadera democracia como desiderátum en que se inspira nuestra Constitución concibe la libertad de palabra, de prensa, de reunión pacífica y de pedir al go-bierno la reparación de agravios “dentro de la más dilatada” *228visión. Por ello la Carta de Derechos expresamente consigna que “[n]o se aprobará ley alguna que restrinja” tales liber-tades. Art. II, Sec. 4. Es lógico, pues, concluir que existe una estrecha correspondencia entre el derecho a la libre expre-sión y la libertad de información. La premisa es sencilla. Sin conocimiento de hechos no se puede juzgar; tampoco se puede exigir remedios a los agravios gubernamentales me-diante los procedimientos judiciales o a través del proceso de las urnas cada cuatro (4) años. (Énfasis suplido y escolio omitido.)
Reconocimos que un ciudadano de una sociedad que se gobierna a sí misma posee el derecho constitucional de examinar la información que está en poder del Estado. Este derecho es un corolario necesario del derecho a la libre expresión consagrado en el Art. II, Sec. 4 de la Constitución del Estado Libre Asociado. (7) El derecho de la ciudadanía a obtener información en poder del Estado no es absoluto, Soto v. Srio. de *229Justicia, supra, pág. 493. Este derecho puede ser limitado por el Estado si existe un interés apremiante que lo justifique.
Recientemente en Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 159 (1986), reconocimos que en un procedimiento judicial un reclamo de confidencialidad del Gobierno debe resolverse conforme con la Regla 31 de Evidencia. Allí afirmamos que el Gobierno puede reclamar, con posibilidad de éxito, la secretividad de cierta información sólo en un limitado número de supuestos; “cuando: (1) una ley así lo declara; (2) la comunicación está protegida por alguno de los privilegios evidenciarios que pueden invocar los ciudadanos;... (3) revelar la información pueda lesionar derechos fundamentales de terceros; ... (4) se trate de la identidad de un confidente —Regla 32 de Evidencia— y (5) sea información oficial conforme la Regla 31 de Evidencia”. (Citas omitidas.)
En esta ocasión nos enfrentamos a otra dimensión del problema: el derecho que tiene un ciudadano ante un tribunal administrativo a nivel apelativo a examinar en una etapa significativa del procedimiento un informe sobre su persona que fue el fundamento principal para una decisión en su contra. En particular se cuestiona la decisión de J.A.S.A.P. de negarle a un empleado el acceso a un informe sobre sus actuaciones que motivó su destitución.
A J.A.S.A.P., al igual que a otros tribunales administrativos a nivel apelativo, le han sido delegados poderes de adjudicación. Díaz Marin v. Mun. de San Juan, 117 D.P.R. 334 (1986). Su función consiste en decidir una controversia fáctica entre personas, aplicando a los heehos específicos del caso las normas y el derecho vigente. López v. Junta Planificación, 80 D.P.R. 646 (1958). “Parte esencial de reformas a los sistemas de justicia en muchas jurisdicciones ... es el reconocimiento de que organismos no judiciales deben atender asuntos que hasta cierto tiempo se consideraron de la compe-*230tencia exclusiva de los tribunales.” Hernández Denton v. Quiñones Disdier, 102 D.P.R. 218, 223 (1974).
La comparecencia ante J.A.S.A.P. es la última oportunidad que tiene el peticionario en el procedimiento administrativo para confrontar la prueba y defenderse. En este sentido es equivalente a un juicio en sus méritos, pues no es una etapa preliminar del caso. Una vez J.A.S.A.P. emite su dicta-men el único remedio disponible es un recurso de revisión en donde el alcance de la intervención judicial es limitado.
Desde la creación a principios de siglo de estas agencias administrativas, los tribunales han aceptado que para desempeñar adecuadamente las múltiples funciones asignadas en esta sociedad al Estado era necesario otorgar poderes de adjudicación. La preocupación inicial de los tribunales con la constitucionalidad de la delegación de múltiples poderes a estas entidades fue superada en la década del cuarenta y ahora la revisión judicial mayormente se ha convertido en un instrumento para evitar actuaciones arbitrarias y velar por el cumplimiento estricto con el debido proceso. Hernández Denton v. Quiñones Disdier, supra, pág. 224.
Por la naturaleza de los poderes delegados, requerimos que los tribunales administrativos a nivel apelativo adopten procedimientos que le permitan al apelante una oportunidad de ser oído para defenderse y presentar su caso en un proceso con las garantías adecuadas. Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982); Rodríguez v. Tribunal Superior, 104 D.P.R. 335 (1975); Domínguez Talavera v. Tribunal Superior, 102 D.P.R. 423 (1974); López v. Junta Planificación, supra; Mathews v. Eldridge, 424 U.S. 319 (1976); Goss v. López, 419 U.S. 565 (1975); S. Breyer y R. Stewart, Administrative Law and Regulatory Policy, 2da ed., Boston, Little, Brown & Co., 1985, Cap. 7, págs. 699 et seq. El debido proceso no es un “molde rígido que prive de flexibilidad” a los *231organismos administrativos, Rodríguez v. Tribunal Superior, supra, pág. 340, pero requiere un proceso justo y equitativo que respete la dignidad de los individuos afectados. L. Tribe, American Constitutional Law, Nueva York, The Foundation Press, 1978, pág. 503; B. Schwartz, Administrative Law, 2da ed., Boston, Little, Brown & Co., 1984, Cap. 5, págs. 201-270.
Entre estas garantías, una parte afectada tiene derecho a presentar toda la prueba necesaria para sostener su reclamo, así como refutar oralmente o por escrito la evidencia sometida en su ‘contra. Para facilitar la presentación de prueba en los procedimientos administrativos, los tribunales no han requerido la aplicación de las Reglas de Evidencia. Regla 1 de Evidencia. Véanse: Comentario Oficial a Regla 1 de Evidencia; E. L. Chiesa, Práctica Procesal Puertorriqueña, San Juan, Pubs. J.T.S., 1983, Evidencia — Vol. 1, pág. 2. La razón de ser de la norma que postula la no aplicación de las reglas procesales y de evidencia de los tribunales a los procedimientos administrativos es para evitar “las trabas procesales de los tribunales de justicia”. Martínez v. Tribunal Superior, 83 D.P.R. 717, 720 (1961). Véase J.R.T. v. Missy Mfg. Corp., 99 D.P.R. 805 (1971). El proceso administrativo debe ser ágil y sencillo, que propicie su uso eficiente por parte de las personas legas.
No obstante, en ocasiones el Estado tiene razones válidas para negarle a un ciudadano información. Por la naturaleza de los procedimientos en los tribunales administrativos a nivel apelativo, el Estado está facultado para levantar los privilegios de confidencialidad recogidos en las Reglas 31 y 32 de Evidencia. (8) Los principios que aconsejan que las *232Reglas de Evidencia no se apliquen en procedimientos admi-nistrativos en nada se afectan si le permitimos al Estado invocar estos privilegios. Todo lo contrario. Su aplicación provee un mecanismo que le permite al juzgador establecer el balance entre, el interés del ciudadano de obtener la informa-ción y el del Estado de no divulgarla prematuramente. Final-mente, sería ilógico resolver que lo que el Estado está facul-tado a no revelar en un proceso judicial tenga que ser divulgado en un proceso ante un tribunal administrativo. “Cualquier privilegio basado en política pública sustancial es obviamente tan apropiado para procedimientos administra-tivos como judiciales.” (Traducción nuestra.) K. Davis, Administrative Law Treatise, 2da ed., San Diego, Davis Pub. Co., 1980, Vol. 3, Sec. 16.10, pág. 263. Véanse: McCormick, Evidence, Cap. 37, Sec. 356 (3ra ed. 1984); E. Gellhorn, The Treatment of Confidential Information by the Federal Trade Commission: The Hearing, 116 U. Pa. L. Rev. 401, 423-427, (1968); E. Gellhorn, The Treatment of Confidential Information by the Federal Trade Commission: Pretrial Practices, 36 U. Chi. L. Rev. 113, 157-177 (1968).
*233I — I
En el caso de autos el reclamo de confidencialidad por parte del Estado podría emanar de dos fuentes: que se trate de información oficial, Regla 31, o que se revelaría la identidad de confidentes o informantes, Regla 32 de Evidencia. (9) Debemos enfrentamos por lo tanto al problema de si la información en este caso fue “adquirida en confidencia por un funcionario o empleado público en el desempeño de su deber”, Regla 31, para luego someterla a un estricto balance de intereses. (10)
Esta determinación se hace mediante un análisis integral de todas las circunstancias que rodean la comunicación. (11) Santiago v. Bobb y El Mundo, Inc., supra. Con estos *234propósitos el tribunal administrativo deberá examinar la pro-pia naturaleza y contenido del documento, y el efecto de la divulgación sobre los intereses del Estado. También debe exa-minar cuál es la práctica de la agencia al recibir la informa-ción, quién tiene acceso a ellos y qué usos generalmente tienen estos documentos. Finalmente, hay que considerar las conse-cuencias de la divulgación sobre la vida privada y la seguridad de terceros. La determinación de confidencialidad deberá ser confrontada con el interés público en la divulgación. Corres-ponde inicialmente a los tribunales administrativos adoptar las medidas pertinentes para facilitar el acceso a los documen-tos tomando en consideración en cada caso los intereses pú-blicos y privados. Por la importancia de los derechos envuel-tos, los tribunales tienen una obligación especial de ser particularmente cuidadosos en revisar estas determinaciones de los tribunales administrativos para proteger a los ciuda-danos de decisiones arbitrarias y caprichosas que menoscaban el derecho constitucional al acceso a la información. (12)
Por otro lado, están protegidos por la Regla 32 los nombres de los confidentes que participan en la investigación concluida. Esta regla protege el nombre del confidente, pero no la información por éste ofrecida. Ésta hay que divulgarla salvo que a través de la misma se identifique la fuente. Cf. 8 Wigmove, Evidence Sec. 2374, pág. 765 (1961); 3 Jones, Evidence Sec. 21:39, págs. 842-846 (1972). Sin embargo, en caso de que la parte afectada conozca quién es el confidente, *235no se justifica proteger su identidad. Cf. Wigmore, op. cit., pág. 766.
IV
El tribunal a quo acogió el planteamiento de confidenciali-dad sin claramente esbozar las razones y sin cumplir con los requisitos de la Regla 31, Santiago v. Bobb y El Mundo, Inc., supra, o de la Regla 32 de Evidencia. De su sentencia no se desprende por qué el recurrente no puede tener acceso al in-forme en una etapa significativa del procedimiento, como lo es la vista apelativa celebrada por J.A.S.A.P. Con toda proba-bilidad tanto J.A.S.A.P. como el tribunal de instancia se con-vencieron de que el contenido del informe aducía razones vá-lidas para la separación. Sin embargo, ese no es el criterio a utilizarse. Independientemente de si la prueba era o no sólida, el recurrente tiene derecho a conocerla para poder dar su ver-sión salvo que el Estado cumpla con los criterios de confiden-cialidad descritos anteriormente.
El tribunal a quo debió explorar otras alternativas para darle al cadete acceso limitado al informe. Como en este caso el reclamo de información, a diferencia de Soto v. Srio. de Justicia, supra, se limita a conocer el contenido del informe para poder refutarlo en un proceso administrativo y no para publicarlo, el tribunal puede darle acceso en cámara al informe sujeto a una orden protectora(13) de que no divulgue su contenido so pena de desacato. Rodríguez v. Scotiabank de P.R., 113 D.P.R. 210 (1982); Seattle Times Co. v. Rhinehart, 467 U.S. 20 (1984); In re San Juan Star Co., 662 F.2d 108 (1981). Véase Nota, Rule 26(c) Protective Orders and the First Amendment, 80 Colum. L. Rev. 1643 (1980).
De ordinario procedería devolver el caso al tribunal sen-tenciador para que éste continúe con los procedimientos a *236tono con lo aquí expresado. Sin embargo, en los autos origi-nales del presente recurso se incluyó el “informe confidencial” en controversia. Por tal razón, procede que analicemos sin más dilación si el mismo amerita la categoría de confidencial.
El informe se basa en una investigación sobre un incidente ocurrido el 5 de marzo de 1984 en el cual el recurrente perdió su arma de reglamento. (14) Las personas interrogadas du-rante la investigación fueron los supervisores del recurrente y sus compañeros de labores. Los testimonios de éstos no se basaron en una investigación secreta o confidencial. Por el contrario, sus testimonios versaron sobre su apreciación de los hechos el día que se desapareció el arma. Aunque la mayoría de los interrogados eran agentes encubiertos, éstos eran com-pañeros de trabajo del recurrido. Por lo tanto, no existe razón para ocultarle su identidad al cadete. Wigmore, op. cit., pág. 766.
No estamos aquí frente a una investigación sobre corrup-ción en la cual la agencia administrativa o la Policía “infil-tra” un agente o confidente dentro del grupo de empleados para que éste obtenga información sobre actividades desho-nestas o delictivas. Las preguntas que se le hicieran a los tes-tigos versaban sobre su.apreciación de los hechos el día que el recurrido supuestamente perdió el arma de reglamento, por ejemplo, a qué hora salieron del Cuartel, si tenía el arma de reglamento consigo, etc. Estamos ante un informe puramente de hechos. Cf. EPA v. Mink, 410 U.S. 73 (1973); Brinton v. *237Department of State, 636 F.2d 600, 605 (1980), cert. denegado 452 U.S. 905 (1981); Orion Research Inc. v. E.P.A., 615 F.2d 551, 554 (1980), cert. denegado 447 U.S. 833 (1980); Montrose Chemical Corporation of California v. Train, 491 F.2d 63, 66 (1974); Ethyl Corporation v. Environmental Protection Agency, 478 F.2d 47, 49 (1973).
Por otro lado, no hay ninguna evidencia de que la investi-gación practicada tenga como fin descubrir la violación de al-guna ley criminal o civil. El hecho de que haya sido preparada por la propia Policía de por sí no le convierte en el “récord in-vestigativo” que esta excepción a la norma sobre divulgación pretende cobijar. Soto v. Srio. de Justicia, supra, págs. 495-496; M. Larkin, Federal Testimonial Privileges, New York, Clark Boardman, 1982, Sec. 5.02 [3], pág. 5-32. La investiga-ción objeto del informe se encaminaba a determinar si el re-currente estaba capacitado para ser policía como consecuencia de un alegado incidente en el que se vio involucrado. Al mo-mento de solicitar acceso al informe ya se había tomado la decisión de separarlo del Cuerpo. Darle acceso al informe no frustraría la investigación porque ésta ya había terminado y sus recomendaciones se habían puesto en vigor. McCormick, op. cit., Sec. 108. Otro quizás sería el resultado si la investi-gación o el proceso deliberativo no hubiese concluido y sus recomendaciones todavía no se hubiesen puesto en vigor, Lar-kin, op. cit, Sec. 5.02[2],'pág. 5-16. Cf. NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214 (1978); S. Stone y R. Lieb-man, Testimonial Privileges, Colorado Springs, McGraw-Hill Book Co., 1983, Sec. 9.14, pág. 526; o si otros intereses del Estado estuvieren involucrados, como lo sería la seguridad pública o los derechos constitucionales de otros ciudadanos.
Un análisis ponderado del documento y de los intereses aquí en controversia nos obliga a concluir que en el presente caso no hay ninguna razón por la cual al recurrente, en com-pañía de su abogado, se le impida examinar en cámara el contenido del informe en controversia.
*238Por las razones expuestas anteriormente, se revoca la sen-tencia recurrida y se devuelve el caso a J.A.S.A.P. para que ésta, luego de permitirle al recurrente examinar el escrito, continúe con los procedimientos establecidos por ley.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Rebollo López concurre en el resul-tado sin opinión escrita. La Juez Asociada Señora Naveira de Rodón emitió opinión concurrente.

La Ley de la Policía define “Guardia-Cadete” como “todo miembro de la Fuerza que no haya cumplido el requisito de adiestramiento básico ofrecido por la Policía”. Ley Núm. 26 de 22 de agosto de 1974, Art. 2 (c) según enmendado, 25 L.P.E.A. sec. 1002(c).


En una evaluación de su labor policíaca el peticionario obtuvo cin-cuenta y dos (52) puntos de un total de setenta (70). En este informe se incluyó el siguiente comentario por parte del supervisor: “Se evalúa al máximo este agente en el encasillado número siete (7) por que este (sic) observa buenas relaciones con sus compañeros y superiores.”


En lo pertinente dice ésta:

“Jurisdicción apelativa

“Con sujeción a las excepciones que se establecerán más adelante en este Capítulo, se podrá apelar de las acciones o decisiones de la Oficina Central, de los Administradores Individuales, y de las autoridades nominadoras, en los casos y por las personas que se especifican a continuación:
“(1) En casos de destitución o suspensión de empleo y sueldo por un empleado de carrera que esté dentro del Sistema de Personal, o cuando ale-gue que una acción o decisión que le afecta viola cualquier derecho que se le conceda a virtud de las disposiciones de este Capítulo, del reglamento que se apruebe para instrumentar este Capítulo, o de los reglamentos adoptados por los Administradores Individuales para dar cumplimiento a este Capítu-lo. Las acciones que interpongan los empleados y que estén relacionadas con las áreas esenciales al principio de mérito, según señaladas en la see. 1331 de este título, serán vistas en primera instancia por la Junta.
“ (2) Por un ciudadano, cuando alegue que una acción o decisión que le afecta viola su derecho a entrar en el Sistema de Administración de Personal en cumplimiento con el principio de mérito.”


Ley Núm. 26 de 22 de agosto de 1974, según enmendada, Art. 8(e) (25 L.P.R.A. sec. 1008(e)). Ésta reza:
“(e) El ingreso de todo miembro de la Fuerza estará sujeto a un pe-ríodo probatorio de dos (2) años durante el cual la persona podrá ser sepa-rada del servicio en cualquier momento si a juicio del Superintendente de-muestra ineptitud para ser miembro de la Policía, o sus hábitos y confia-bilidad no ameritan que continúe en el Cuerpo. Dicho período probatorio no incluirá ningún período de ausencia del servicio activo por cualquier con-cepto, que exceda de treinta (30) días. El Superintendente hará una evalua-ción cada seis (6) meses de la labor realizada por los miembros de la Fuerza que estén en período probatorio y enviará copia de esta evaluación a las partes interesadas.
“Salvo lo anteriormente dispuesto, los miembros de la Fuerza en pe-ríodo probatorio tendrán iguales derechos y privilegios que los miembros regulares de la Fuerza. Los miembros de la Policía que al entrar en vigor esta ley no hayan cumplido dos años de servicio consecutivos en la Fuerza deberán completar el resto del período probatorio de dos años que por este Capítulo se dispone.”


Éste dispone:
“Cualquier empleado que fracase en su período de trabajo probatorio podrá solicitar revisión ante la Junta de Apelaciones en aquellos casos donde se alegue discrimen por razones de raza, color, sexo, nacimiento, edad, ori-gen o condición social o por ideas políticas o religiosas como motivo de su separación. Se requerirá que de la faz del escrito de apelación aparezca [n] claramente los hechos específicos en que basen sus alegaciones.” Reglamento de Personal de la Policía de Puerto Rico, Art. 12, Sec. 12.11(12).
Esta sección del Reglamento de la Policía limita la jurisdicción de J.A.S.A.P. a “aquellos casos donde se alegue discrimen por razones de raza, color,” etc. Sin embargo, la Sec. 7.14 de la Ley de Personal anterior-mente citada no limita la jurisdicción de J.A.S.A.P. Conocida es la norma que postula que ningún reglamento puede limitarle a los ciudadanos los derechos que la ley le confiere.


 En Puerto Rico desde hace varios años le hemos conferido a nuestra Carta de Derechos un alcance mayor al interpretado por el Tribunal Supremo federal a la Carta de Derechos de la Constitución norteamericana. Véanse e.g.: Pueblo v. Rovira Ramos, 116 D.P.R. 945, 955 (1986) (Rebollo, J., concurrente); E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 205 (1984); Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 258-268 (1978); Pueblo v. Dolce, 105 D.P.R. 422, 428 (1976); Pagan Hernández v. Alcaide, 102 D.P.R. 101, 113 (1974); Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965); Reyes v. Tribunal Superior, 84 D.P.R. 29 (1961); Soto Ramos v. Supert. Granja Penal, 90 D.P.R. 731, 734 (1964).
En los últimos años los Tribunales Supremos de muchos estados han interpretado las disposiciones de la Carta de Derechos de sus respectivas constituciones reconociéndoles a los ciudadanos mayores derechos y liberta-des que las otorgadas por el Tribunal Supremo federal. Véanse e.g.: Robins v. Pruneyard Shopping Center, 592 P.2d 341 (1979), confirmado 447 U.S. 74 (1980); State v. Jackson, 688 P.2d 136 (Wash. 1984). Véanse, entre otros, L. Sager, Foreword: State Courts and the Strategic Space Between the Norms and Rules of Constitucional Law, 63 Tex. L. Rev. 959 (1985); S. Pollock, Adequate and Independent State Grounds as a Means of Balancing *227the Relationship Between State and Federal Courts, 63 Tex. L. Rev. 977 (1986); S. Mosk, State Constitutionalism: Both Liberal and Conservative, 63 Tex. L. Rev. 1081 (1985); S. Abrahamson, Criminal Law and State Constitutions: The Emergence of State Constitutional Law, 63 Tex. L. Rev. 1141 (1986); Nota, Unenumerated Rights Clauses in State Constitutions, 63 Tex. L. Rev. 1321 (1986); H. Linde, E Pluribus — Constitutional Theory and State Courts, 18 Ga. L. Rev. 166 (1984); Project Report, Toward an Activist Role for State Bills of Rights, 8 Harv. C.R.-C.L. L. Rev. 271 (1973). Los Jueces Asociados del Tribunal Supremo de Estados Unidos, Brennan y Stevens, han manifestado su adhesión a esta corriente doctri-naria. Massachusetts v. Upton, 466 U.S. 727, 736 (1984) (Stevens, J., con-currente) ; South Dakota v. Neville, 459 U.S. 553, 566 (1983) (Stevens, J., disidente); Michigan v. Mosley, 423 U.S. 96, 111 (1975) (Brennan, J., disi-dente) ; W. Brennan, Some Judicial Aspects of Federalism, 52 Rev. Jur. U.P.R. 1, 9-10 (1983); W. Brennan, State Constitutions and the Protection of Individual Rights, 90 Harv. L. Rev. 489 (1977).


E1 Tribunal Supremo federal no ha resuelto si existe un derecho constitucional a obtener acceso a informes gubernamentales. Desde la dé-cada de los ’50 los comentaristas y estudiosos de esta materia comenzaron a elaborar teorías para darle rango constitucional al derecho a la información. P. Bonilla, El privilegio sobre información oficial y el derecho a la infor-mación, 55 Rev. Jur. U.P.R. 97, 113 esc. 71 y fuentes allí citadas (1986). En Puerto Rico, antes de Soto v. Srio. de Justicia, supra, véase E. Rivera Ramos, La Libertad de información: Necesidad de su reglamentación en Puerto Rico, 44 Rev. Jur. U.P.R. 67 (1975). Sin embargo, la existencia de una ley federal especial, el Freedom of Information Act (F.O.I.A.), 5 U.S.C. sec. 552, ha reducido la litigación constitucional sobre esta materia en esa juris-dicción. Los únicos pronunciamientos del Tribunal Supremo federal sobre el derecho constitucional a la información, Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980); Globe Newspaper Co. v. Superior Court, 457 U.S. 596 (1982), no gozan de la amplitud y vigor de nuestro pronuncia-miento en Soto v. Srio. de Justicia, supra. No obstante, la política pública de la F.O.I.A. a favor de la divulgación, NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 220 (1978); EPA v. Mink, 410 U.S. 73, 79-80 (1973) ; Dept. of Air Force v. Rose, 425 U.S. 352, 361 (1976); S. Stone & R. Liebman, Testimonial Privileges, Colorado Springs, McGraw-Hill Book Co., 1983, Sec. 9.03, pág. 501, similar a los principios esbozados en Dávila v. Superinten-dente de Elecciones, 82 D.P.R. 264 (1960), y Soto v. Srio. de Justicia, supra, permiten que en ocasiones utilicemos la jurisprudencia federal sobre dicha ley como fuente ilustrativa.


 Regla 31 — Privilegio sobre información oficial
(A) Según usada en esta regla, “información oficial” significa infor-mación adquirida en confidencia por un funcionario o empleado público en el desempeño de su deber y que no ha sido oficialmente revelada ni está ac-cesible al público hasta el momento en que se invoca el privilegio.
*232(B) Un testigo tiene el privilegio de no divulgar una materia por razón de que constituye información oficial, y no se admitirá evidencia sobre la misma si el tribunal concluye que la materia es información oficial y su divulgación está prohibida por ley, o que divulgar la información en la acción sería perjudicial a los intereses del gobierno del cual el testigo es funcionario o empleado.
Regla 82 — Privilegio en cuanto a identidad de informante
Una entidad pública tiene el privilegio de no revelar la identidad de una persona que ha suministrado información tendente a descubrir la viola-ción de una ley del Estado Libre Asociado de Puerto Rico o de los Estados Unidos de América, si la información es dada en confidencia por el infor-mante a un funcionario del orden público, a un representante de la agencia encargada de la administración o ejecución de la ley que se alega fue vio-lada o a cualquier persona con el propósito de que la transmitiera a tal fun-cionario o representante. Evidencia sobre dicha identidad no será admisible a menos que el tribunal determine que la identidad de la persona que dio la información ya ha sido divulgada en alguna otra forma, o que la informa-ción sobre identidad es esencial para una justa decisión de la controversia, particularmente cuando es esencial a la defensa del acusado.


 Alega la recurrida, y así lo entendió J.A.S.A.P. y el tribunal a quo, que la confidencialidad del informe en cuestión es necesaria e indispensable para asegurar que la Policía de Puerto Rico pueda seleccionar a las per-sonas más aptas para ingresar al Cuerpo. Apoya su interpretación en lo resuelto por este Tribunal en Texidor v. Policía de Puerto Rico, 114 D.P.R. 368 (1983). En Texidor v. Policía de Puerto Rico, supra, resolvimos que los tribunales en su función revisora tienen que evaluar todos los elementos, in-cluyendo los “informes confidenciales” de la Policía considerados por la agen-cia administrativa en su proceso decisional. Sin embargo, en el caso de autos el tribunal de instancia examinó el escrito confidencial de la Policía y dictó sentencia confirmando la decisión de J.A.S.A.P.


A1 enfrentamos a un reclamo de confidencialidad por parte del Estado, “el balance de intereses requerido por la Regla 31(b) debe realizarse de forma estricta a favor del reclamante de la solicitud y en contra del privilegio reconocido en dicha regla. Para que el Estado prevalezca, éste debe presentar prueba y demostrar la existencia de intereses apremiantes de mayor jerarquía que los valores protegidos por este derecho de libertad de información de los ciudadanos”. Bonilla, op. cit., citado en Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 162 esc. 4 (1986). Cf. K. Davis, Administrative Lato Treatise, 2da ed., San Diego, Davis Pub. Co., 1980, Vol. 3, Sec. 16.10, pág. 263.


 Además de los valores de libertad de expresión que hay que garan-tizar en el balance de intereses a realizarse luego de determinar que la infor-mación se obtuvo en confidencia, las propias reglas exigen ese balance es-tricto. Reglas 31, 32 y 35 de Evidencia.


 Cf. McCormick, Evidence, Cap. 12, Sec. 110 (3ra ed. 1984); 8 Wig-more, Evidence Sec. 2379, pág. 808 (1961).
En Soto v. Srio. de Justicia, supra, pág. 504, dijimos que:
“Ante la hermética resistencia del Estado a viabilizar el derecho de acceso a información, corresponde a los tribunales franquear el camino to-mando en consideración, por supuesto, los intereses públicos y privados en-vueltos en la situación, y adoptando todas las medidas necesarias para con-seguir los fines legítimos que perseguía la legislación invocada por el Es-tado.”


 Regla 23.2 de Procedimiento Civil.


Ni la carta de separación del Superintendente, ni la resolución de J.A.S.A.P., ni la sentencia del tribunal de instancia mencionaron eL incidente de desaparición del arma de reglamento. Este incidente ocurrió el 5 de marzo de 1984. El informe es de fecha de 4 de mayo de 1984. No obstante, la sepa-ración del cargo no ocurrió hasta el 11 de julio de 1984, dos (2) meses des-pués. Cuando por primera vez se informa que la razón para el despido fue la pérdida del ama de reglamento es en el escrito del Procurador General. Resulta sorprendente que información que se le denegó al recurrente —la causa de la separación— nos haya sido informada a nosotros a través del alegato del recurrido, que es un documento público.